Citation Nr: 0921903	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.
  
2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 20, 1961 to 
January 5, 1962 and from December 4, 1962 to January 10, 
1973.  Service in the Republic of Vietnam during the Vietnam 
War is indicated by the evidence of record.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.

The Veteran testified at a Travel Board hearing held in 
January 2008 at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's claims folder. 

In July 2008, the Board remanded the issues of entitlement to 
service connection for left ear hearing loss and tinnitus to 
the agency of original jurisdiction for additional 
development.  The requested development has been accomplished 
and the appeal has been returned to the Board for its further 
consideration.

Matters not on appeal

In its September 2004 decision, the RO denied service 
connection for hearing loss of the right ear.  In a December 
2004 decision, the RO granted service connection for PTSD 
with a 50 percent disability rating assigned.  The Veteran 
did not appeal those decisions.  Those issues are therefore 
not in appellate status.

In its July 2008 decision, the Board granted an increased 
rating of 20 percent for the Veteran's service-connected 
prostatitis.  The VA Appeals Management Center implemented 
that decision in an August 2008 rating decision.  The Veteran 
has not indicated disagreement with that rating or its 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection]. 

The Board's July 2008 decision also denied increased ratings 
for service-connected low back pain with degenerative 
changes, tinea pedis, and for multiple verruca of the pubic 
and crural areas.  Those issues have been resolved, and they 
will be discussed no further herein.

Matters referred to the RO

In December 2004, the Veteran filed a claim of entitlement to 
service connection for skin eruptions of right and left 
hands.  Although a VA examination was conducted in March 
2005, the RO has not proceeded further in the processing of 
this claim.  That matter is referred to the RO for such 
action as may be appropriate.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
Veteran's left ear hearing loss pre-existed his military 
service.

2.  The competent medical evidence indicates that the 
Veteran's pre-existing left ear hearing loss was not 
aggravated by in-service noise exposure or any other incident 
of his military service.

3.  The Veteran has been diagnosed with tinnitus.

4.  The competent medical evidence indicates that the 
Veteran's tinnitus is not related to in-service noise 
exposure or to any other incident of military service.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss was not aggravated by 
active military service.  38 U.S.C.A. §§  1110, 1111, 1131, 
1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306; 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for left hear hearing 
loss and for tinnitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

As was alluded to in the Introduction, in July 2008 the Board 
remanded the issues of entitlement to service connection for 
left ear hearing loss and for tinnitus in order to obtain a 
current audiological examination to determine if the Veteran 
had left ear hearing loss and/or tinnitus.  A medical opinion 
was requested as to whether it is as likely as not that any 
left ear hearing loss and/or tinnitus was related to the 
Veteran's active duty military service.  The Veteran's claim 
was then to be readjudicated by the agency of original 
jurisdiction.    

Review of the file reveals that the requested audiological 
examination and opinion was done in October 2008.  A 
supplemental statement of the case was issued by the agency 
of original jurisdiction in May 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

There is a different standard of review employed in cases in 
which soundness on enlistment is at issue.  This will be 
discussed below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in July 
2004, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The July 2004 letter was sent to 
the Veteran prior to the RO's September 2004 decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The July 2004 VCAA letter also instructed the Veteran to send 
any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the July 2004 VCAA letter.  The Veteran was also provided 
complete VCAA notice including specific notice of the Dingess 
decision in letters dated in March 2006 and September 2008, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  

The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 and September 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA treatment 
records and his service medical records. In October 2008 he 
was provided a VA audiological examination relating to his 
claims of service connection for left ear hearing loss and 
for tinnitus.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007). He has appointed a representative, who 
has presented argument on his behalf.  He exercised the 
option of a personal hearing and was afforded one in January 
2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for hearing loss, left 
ear.
  
Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Analysis

 With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
left ear hearing loss as defined by VA.  The report of the 
October 2008 VA audiological examination shows that the 
puretone threshold at 4000 Hertz in the left ear is 40 
decibels.  See 38 C.F.R. § 3.385 (2008).  The Board finds 
that element (1) is satisfied as to left ear hearing loss.

Presumption of soundness

An induction audiometric examination conducted on November 
24, 1961 showed that the puretone threshold at 4000 Hertz in 
the left ear was 40 decibels.  Therefore,  there is evidence 
of pre-existing left ear hearing loss disability as defined 
by VA.  

Moreover, a service treatment report dated November 27, 1961, 
less than a week after his induction, reveals that the 
Veteran reported that his hearing had been impaired when a 
shotgun was fired next to his left ear about two years 
earlier.  
A December 6, 1961, service treatment note opined that any 
hearing loss was more likely due to recurrent ear aches in 
childhood.  

The evidence of record, to include the enlistment physical 
examination,  clearly and unmistakably shows that left ear 
hearing loss existed prior to service.  The statutory  
presumption of soundness has therefore been rebutted.   

Aggravation

Because the evidence shows that the Veteran had a left ear 
hearing disability prior to active service, the Board must 
next determine whether the left ear hearing disability 
underwent an increase in severity during his active military 
service, thereby triggering the presumption of aggravation.  
See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption 
of aggravation is generally triggered by evidence that a pre- 
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991). 

At the January 2008 hearing, the Veteran testified about in-
service noise exposure.  During the October 2008 VA 
audiometric examination the Veteran reported a history of 
military noise exposure while serving in the infantry.  The 
Veteran served in Vietnam, was awarded the Combat Infantryman 
Badge (CIB), and is a recipient of the Purple Heart, so the 
Board has no reason to doubt that he was exposed to acoustic 
trauma in the infantry.  

However, the Veteran's service treatment reports show 
entirely normal hearing by VA standards based on audiometric 
examinations.  The Veteran's reports of medical history show 
no complaints of hearing loss or ear. 

At the October 2008 audiological examination, the Veteran 
reported a significant non-military occupational noise 
exposure from truck driving for 35 years.  Noting the above 
record and after having reviewed the Veteran's service 
treatment records, the examiner opined that the Veteran's 
left ear hearing loss was not aggravated during active 
military service. The Veteran has provided no evidence to the 
contrary. 

The Board further notes that the Veteran did not seek VA 
treatment for hearing loss until March 2002, some 29 years 
after service [the March 2002 consultation report did not 
provide audiometric measurements].  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].

The medical evidence of record shows that the Veteran's left 
ear hearing loss as shown by the October 2008 VA audiometric 
examination was exactly the same as it was on induction in 
November 1961.  Based on the lack of any evidence of any 
progression of the hearing problem in service or thereafter, 
as well as the unequivocal medical opinion against the claim, 
the Board finds that  there is clear and convincing evidence 
that left ear hearing loss was not aggravated during service.  
The claim is denied on that basis.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection generally have been set for above and will not be 
repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

At the October 2008 examination, the Veteran complained of 
tinnitus.  
The examiner appears to have accepted that the Veteran has 
tinnitus in his left ear based on his having reported it.  
Hickson element (1), current disability, is therefore 
satisfied. 

With regard to Hickson element (2), medical evidence of 
disease or injury in service, the service treatment records 
show no complaint of, or treatment for, tinnitus in service.  

As for injury due to acoustic trauma in service, as has been 
discussed above the Veteran was awarded the CIB and is a 
recipient of the Purple Heart.  he Board has no reason to 
doubt that he was exposed to acoustic trauma during service.  
Thus, Hickson element (2) is satisfied.  

Hickson element (3) requires medical evidence of a nexus 
between the exposure to acoustic trauma in service and the 
current tinnitus.  

As discussed above, the audiological examiner in October 2008 
noted that the Veteran reported significant non-military 
occupational noise exposure from truck driving for 35 years 
after service.  Having noted the Veteran's record of no 
significant hearing loss during service, the examiner opined 
that the Veteran's reported tinnitus was less likely than not 
a result of noise exposure during military service.  

There is no competent medical evidence to the contrary.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA. 
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that tinnitus 
is due to his in-service noise exposure, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence.


The Veteran contends tinnitus has existed since 1966.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to continuity of 
symptomatology.  However, there is no evidence of tinnitus in 
service, and there is no indication of tinnitus for decades 
thereafter.  The Veteran did not complain of "ringing in his 
ears" until March 2002, some 29 years after service.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Therefore, Hickson element (3) has not been met.  The claim 
is denied on that basis.   


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


